Citation Nr: 0101133	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the 
appellant's deceased spouse, upon whose alleged service VA 
benefits is claimed, had no qualifying service in the Armed 
Forces of the United States.  The appellant perfected an 
appeal of that decision.

Subsequent to the certification of her appeal to the Board, 
the appellant submitted a copy of an application for Old Age 
Pension from the Philippine Veterans' Affairs Office.  In 
that application she claimed that her deceased spouse had 
service in the United States Armed Forces in the Far East 
(USAFFE).  Because that evidence is cumulative of the 
evidence of record, it does not require remand of the case 
for the RO's consideration of that evidence in the first 
instance.  38 C.F.R. § 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to support her claim and obtained any relevant evidence.

2.  The appellant's deceased spouse had no qualifying service 
in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant has not established basic eligibility for 
benefits under the laws administered by VA.  38 U.S.C.A. 
§§ 101(2), 101(24), 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 
3.9 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  For deaths 
occurring after December 31, 1956, DIC benefits shall not be 
paid unless the servicemember was discharged or released 
under conditions other than dishonorable, or died while in 
active service.  38 U.S.C.A. § 1310.

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. § 3.1(d).  In determining 
whether an individual had any recognized active service, 
service in the Commonwealth Army of the Philippines is 
included, from and after the dates they were called into 
service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d).  The 
period of active service will be from the date certified as 
the date of enlistment or the date of report for active duty, 
whichever is later, to the date of release from active duty 
or discharge, but in the case of members of the Commonwealth 
Army no later than June 30, 1946.  38 C.F.R. § 3.9(a).  The 
active service in the guerrilla forces will be the period 
certified by the service department.  38 C.F.R. § 3.9(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the service department.  VA may 
accept that evidence if the evidence is a document issued by 
the service department, the document contains the needed 
information, and VA finds that the document is genuine and 
that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203.

The documents in the claims file show that the appellant's 
deceased spouse claimed entitlement to VA benefits in August 
1959.  In September 1959 the service department provided 
certification that he had no recognized guerrilla service, 
nor had he been a member of the Philippine Army, in the 
service of the Armed Forces of the United States.

In conjunction with her claim for DIC benefits the appellant 
submitted a death certificate showing that her spouse died in 
November 1987.  She also submitted copies of August 1995 and 
July 1998 certifications from the General Headquarters, Armed 
Forces of the Philippines, showing that her spouse served in 
the United States Armed Forces in the Far East (USAFFE) from 
October 1941 to July 1949; an October 1961 certification by 
the Philippine National Red Cross indicating that he served 
in the USAFFE from October 1941 to October 1942 and that he 
was a prisoner of war from April to October 1942; and a copy 
of what is purported to be his Induction and Enlistment 
record, which is dated in May 1946 and was certified by the 
Office of the Adjutant General of the Philippine Army.

In her February 1997 claim for DIC benefits the appellant 
provided a different name for her spouse than what he 
provided in 1959, and in May 1997 the RO asked the service 
department to determine whether the alteration in the name 
would change the prior certification showing that the 
appellant's spouse had had no qualifying service.  In June 
1997 the United States Army Reserve Personnel Center 
(ARPERCEN) certified that the revised name did not warrant 
any change in the prior certification that the appellant's 
spouse had no recognized guerrilla service, nor was he a 
member of the Philippine Army in the service of the Armed 
Forces of the United States.

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by the United States service department.  The 
certification of service from the service department 
(ARPERCEN) indicates that the appellant's deceased spouse had 
no qualifying service in the Armed Forces of the United 
States.  The determination by the service department is 
binding on VA.  Spencer v West, 13 Vet. App. 376 (2000).  The 
Board finds, therefore, that the appellant's spouse had no 
qualifying service in the Armed Forces of the United States, 
that he was not a "veteran" for VA benefit purposes, and that 
the appellant is not eligible for benefits under the laws 
administered by VA.


ORDER

The claim to establish eligibility for benefits under the 
laws administered by VA is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

